Citation Nr: 1315773	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-49 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to an initial compensable evaluation prior to February 1, 2011, and thereafter in excess of 10 percent for lumbar spine disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1988 to February 1991.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, denied the Veteran's service-connection claim for a right shoulder disorder and awarded service connection for lumbar spine disability with a noncompensable evaluation, effective from January 29, 2010.  The Veteran appealed the denial of his claim and the assigned initial evaluation. 

By the way of a May 2011 rating decision, the RO increased the assigned evaluation for lumbar spine disability from noncompensable to 10 percent disabling, effective from February 1, 2011.  Despite the increased rating granted by the RO, the Veteran's appeal concerning this disability remains before the Board. See AB v. Brown, 6 Vet. App. 35  (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Lincoln RO in August 2012.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A copy of the hearing transcript has been associated with the claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for a right shoulder disability as well as a higher rating for his service-connected lumbar spine disability.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further development.

Prior to any examination, the RO (via the Appeals Management Center (AMC)) should obtain any outstanding records of pertinent treatment.  The Board notes that the most recent VA treatment records contained in the claims folder are dated in January 2011.  The Veteran has testified that he has received VA medical treatment for his claimed right shoulder disability within the past 6 months.  He also reported VA medical treatment for his lumbar spine disability, including x-rays of his lumbar spine, in 2012.  Accordingly, the RO/AMC should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent to the Veteran's current claims. 

Additionally, since the Veteran as last evaluated by VA in a January 2011 spine examination, the Veteran reports that his symptomatology due to his lumbar spine disability has worsened.  He testified that he has experience increase low back pain and he recently sought emergency medical treatment to treat his increased symptomatology.  See August 2012, hearing transcript, pages 11 and 12. VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his major depression disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  RO/AMC should take appropriate steps to secure any outstanding VA treatment records dating from January 2011 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder. 

2. After the above records are obtained, to the extent available, the Veteran should be afforded a VA examination to evaluate the severity of his lumbar spine disability.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the low back in degrees, should be performed. 

In reporting the results of the range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain. 

The examiner should comment on whether the Veteran experiences unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine. 

The examiner should also report the number of incapacitating episodes that the Veteran has experienced as well as their duration in the past twelve months.  (NOTE: For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician). 

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back. 

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore. 

3. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2012). 

4. Following any further development that the RO/AMC deems necessary, the Veteran's claims should then be readjudicated in light of the additional evidence.  If the benefits sought on appeal remain denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


